Citation Nr: 1412553	
Decision Date: 03/25/14    Archive Date: 04/02/14

DOCKET NO.  08-21 095	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Roanoke, Virginia


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for degenerative disc and joint disease of the lumbosacral spine on an extra-schedular basis pursuant to 38 C.F.R. § 3.321(b)(1).

2.  Entitlement to a rating in excess of 10 percent for bilateral hearing loss on an extra-schedular basis pursuant to 38 C.F.R. § 3.321(b)(1).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A.M. Ivory, Counsel

INTRODUCTION

The Veteran served on active duty from April 1965 to April 1968, and from August 1979 to August 1996. 

This appeal to the Board of Veterans' Appeals (Board) arose from a June 2007 rating decision in which the RO, inter alia, denied the petition to reopen claims for service connection for bilateral foot and ankle pain with degenerative joint disease (DJD) and otitis media of the left ear, as well as the Veteran's claims for a rating in excess of 10 percent for degenerative disc and joint disease of the lumbosacral spine, and in excess of 10 percent for bilateral hearing loss.  In February 2008, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in May 2008, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in July 2008.

The Board notes that in a December 2009 rating decision, the RO recharacterized the Veteran's low back disability from chronic lumbosacral strain with degenerative osteophytes, to, degenerative disc and joint disease of the lumbosacral spine, as presently captioned.  In this rating decision, the RO also increased the rating for the Veteran's low back disability to 20 percent, effective from the date of claim.  Although the RO granted a higher rating for the Veteran's low back disability, inasmuch as higher ratings for this disability are available and the Veteran is presumed to seek the maximum available benefit for a disability, the claim for a higher rating has remained viable on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

In this vein, the Board notes that given the December 2009 rating decision awarding the Veteran a higher rating for his low back disability, the RO considered the claim granted and did not include it in the December 2009 supplemental SOC (SSOC).  The Board finds, however, that this action has not prejudiced the Veteran, as the claim was nonetheless readjudicated at the same time as the rest of the appeal, albeit in a rating decision. 

In his substantive appeal, the Veteran indicated that he desired a Board hearing at his local VA office.  An April 2010 letter informed the Veteran that his hearing was scheduled in May 2010.  Although the hearing notification was not returned by the U.S. Postal Service as undeliverable, the Veteran failed to report for the scheduled hearing, and has not requested rescheduling of the hearing.  As such, his hearing request has been deemed withdrawn.  See 38 C.F.R. § 20.704(d) (2013). 

In January 2012, the Board expanded the appeal to include the matter of the Veteran's entitlement to a total disability rating based on individual unemployability (TDIU), to include on an extra-schedular basis pursuant to 38 C.F.R. § 4.16(b), as a component of his claims for higher ratings for degenerative disc and joint disease of the lumbosacral spine lumbar spine disability.   See Rice v. Shinseki, 22 Vet. App. 447 (2009).  

At that time, the Board denied the claims for higher ratings for lumbar spine disability, and reopened the claim for service connection for bilateral foot and ankle pain with degenerative joint disease, but remanded the claims for service connection for bilateral foot and ankle disabilities, on the merits, along with the request for to reopen the claim for service connection for otitis media of the left ear and the claim for TDIU for further development.  

The Veteran appealed the Board's January 2012 denial of higher ratings for degenerative disc and joint disease of the lumbosacral spine and bilateral hearing loss to the United States Court of Appeals for Veterans Claims (Court).  In August 2012, the Court granted a Joint Motion for Remand (Joint Motion) filed by representatives for both parties, vacating the Board's decision, and remanding the claims to the Board for further proceedings consistent with the Joint Motion.  

Given the timing of the Veteran's appeal, only the claims remanded by the Court are currently before the Board, as the matters remanded by the Board in January 2012 have not yet been returned to the Board.

Following remand by the Court, in March 2013 the Board further expanded the appeal to include the matters of higher ratings for degenerative disc and joint disease of the lumbosacral spine and bilateral hearing loss, each on an extra-schedular basis pursuant to 38 C.F.R. § 3.321(b)(1).  In the March 2013 decision, the Board denied the Veteran's claims of entitlement to a higher schedular rating in excess of 20 percent for degenerative disc and joint disease of the lumbosacral spine and a higher schedular rating in excess of 10 percent for bilateral hearing loss.  The Veteran's claim for higher ratings for degenerative disc and joint disease of the lumbosacral spine and bilateral hearing loss both on an extra-schedular basis pursuant to 38 C.F.R. § 3.321(b)(1) were then remanded to the RO, via the Appeals Management Center (AMC) in Washington, DC, for further action, to include additional development of the evidence.  After taking further action, the RO/AMC continued to deny the claims (as reflected in a May 2013 SSOC and returned those matters to the Board for further appellate consideration.

It appears that the Veteran has appealed at least a portion of the March 2013 Board decision to the Court.  However, based on information on the Court's website, that appeal has not yet been resolved at this time.

A review of the Virtual VA paperless claims processing system reveals VA treatment records that were reviewed by the RO in the May 2013 SSOC and by the Board; in addition, there is also a December 2013 brief by the Veteran's representative.  


FINDINGS OF FACT

1.  At no point during the pendency of the appeal, has the Veteran's degenerative disc and joint disease of the lumbosacral spine been shown to be so exceptional or unusual to warrant the assignment of a higher rating on an extra-schedular basis.

2.  At no point during the pendency of the appeal, has the Veteran's bilateral hearing loss been shown to be so exceptional or unusual to warrant the assignment of a higher rating on an extra-schedular basis.


CONCLUSIONS OF LAW

1.  The criteria for rating in excess of 20 percent for degenerative disc and joint disease of the lumbosacral spine, on an extra-schedular basis pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 3.321 (2013).

2.  The criteria for a rating in excess of 10 percent for bilateral hearing loss on an extra-schedular basis pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 3.321 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2013)) includes enhanced duties to notify and assist claimants for VA benefits. VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2013).

Notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claims, as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim(s); (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim(s), in accordance with 38 C.F.R. § 3.159(b)(1) .

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 has been revised, in part.  See 73 Fed. Reg. 23353-56 (Apr. 30, 2008).  Notably, the final rule removed the third sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA will request that a claimant provide any pertinent evidence in his or her possession.

In rating cases, a claimant must be provided with information pertaining to assignment of disability ratings (to include the rating criteria for all higher ratings for a disability), as well as information regarding the effective date that may be assigned.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.  

In this appeal, in an August 2009 and March 2013 post-rating letters, the RO provided notice to the Veteran explaining what information and evidence was needed to substantiate the claims for a higher rating and service connection, what information and evidence must be submitted by the Veteran, and what information and evidence would be obtained by VA; this letter also provided the Veteran with information pertaining to the assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations, consistent with Dingess/Hartman. 

After issuance of the August 2009 and March 2013 letters, and opportunity for the Veteran to respond, the December 2009 and May 2013 SSOCs reflect readjudication of the claims.  Hence, the Veteran is not shown to be prejudiced by the timing of this notice.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as in an SOC or SSOC, is sufficient to cure a timing defect).  In addition, the SOC set forth the criteria for higher ratings for each disability under consideration, (the timing and form of which suffices, in part, for Dingess/Hartman).

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matters herein decided.  Pertinent medical evidence associated with the claims file consists of service, VA and private treatment records, and the reports of September 2009 VA examinations.  Also of record and considered in connection with the appeal are various written statements provided by the Veteran and by his representative on his behalf.  

The Board notes that the claims file was not made available to the September 2009 VA examiners.  However, a medical opinion may not be discounted solely because the examiner did not review the claims file.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  Moreover, in evaluating claims for increase, it is the Veteran's current level of disability that is at issue.  Here, the VA examiners thoroughly assessed the manifestations of the Veteran's service-connected disabilities and the reports provide the medical information needed to address whether referral for extra-schedular consideration is warranted.

In March 2013, the Board remanded in order for the RO to obtain any outstanding treatment records, to provide VCAA notice, and for the RO to adjudicate the claims for higher ratings on an extra-schedular basis pursuant to 38 C.F.R. § 3.321(b)(1).   As noted above, the RO sent the Veteran a VCAA letter in March 2013 and obtained outstanding treatment records.  The Veteran did not respond to the request for additional outstanding private treatment records.  Duty to assist in the development and adjudication of a claim is not a one-way street.  Wamhoff v. Brown, 8 Vet. App. 517, 522 (1996).  If a veteran wishes help, he cannot passively wait for it in circumstances where he may or should have evidence that is essential in obtaining the putative evidence.  Wood v. Derwinski, 1 Vet. App. 190, 193, reconsideration denied, 1 Vet. App. 406 (1991) (per curiam).  The Veteran's representative asserted in the December 2013 brief that "AMC allegedly obtained medical treatment records (MTRs) dated January 2009 to March 2013, from the VA Medical Center in Richmond.  However, these records do not appear to be associated with the case file or Virtual VA.  No discussion of the MTR evidence is offered."  The Board finds that the Veteran's post-service treatment records have been obtained and are associated with the Veteran's claims file in his Virtual VA file and the RO/AMC noted that they were obtained when it listed those records as evidence in the May 2013 SSOC.  In addition, the AMC determined in the May 2013 SSOC that the Veteran's claims did not meet the criteria for referral to the Director of Compensation and the Veteran's claims did not meet the criteria for higher ratings on an extra-schedular basis pursuant to 38 C.F.R. § 3.321(b)(1); while making this determination they cited the evidence of record and the applicable criteria.  Thus, the Board finds that the requested development has been completed and no further action to ensure compliance with the remand directive is required.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999). 

In summary, the duties imposed by the VCAA have been considered and satisfied. Through notices of the RO, the Veteran has been notified and made aware of the evidence needed to substantiate the claims, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with either schedular rating claim.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matters herein decided.

II. Analysis

Legal Criteria

A schedular rating itself is recognition that claimant's industrial capacity is impaired to some degree.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the injury.  Id. at 363; 38 C.F.R. § 4.1 (2013). 

VA's rating schedule will apply unless there are exceptional or unusual factors, which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  Under those circumstances, where the schedular evaluations are found to be inadequate, a veteran may be awarded a rating higher than that encompassed by the schedular criteria.  38 C.F.R. § 3.321(b)(1) (2013).  According to the regulation, an extra-schedular disability rating is warranted upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  Id.  See also Fanning v. Brown, 4 Vet. App. 225, 229 (1993); 38 C.F.R § 3.321(b)(1). 

The threshold factor for extra-schedular consideration is a finding on the part of the RO or the Board that the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disability at issue are inadequate.  See Fisher, 4 Vet. App. at 60.  See also 38 C.F.R. § 3.321(b)(1).  Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for this disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned rating is therefore adequate, and no referral for extra-schedular consideration is required.  See VAOGCPREC 6-96 (Aug. 16, 1996).  Thun v. Peake, 22 Vet. App. 111 (2008). 

If the rating schedule does not contemplate the claimant's level of disability and symptomatology, and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms" (including marked interference with employment and frequent periods of hospitalization).  See 38 C.F.R. § 3.321(b)(1).  If so, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step: a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating. Thun, 22 Vet. App. at 111.

Degenerative Disc and Joint Disease of the Lumbosacral Spine

In March 2013, the Board denied the Veteran's claim for a schedular rating in excess of 20 percent for the service-connected degenerative disc and joint disease of the lumbosacral spine and in compliance with the August 2012 Joint Motion for Remand, the Board remanded the issue of a higher rating on an extra-schedular basis pursuant to 38 C.F.R. § 3.321(b)(1).   

The record reflects that on VA examination in September 2009 the Veteran reported low back pain.  There was no evidence of incapacitating episodes.  On examination there was guarding and tenderness, but no spasm, atrophy, or weakness.  The Veteran's posture was normal.  His gait was abnormal and he had some spinal curvatures, including kyphosis and lumbar lordosis, but not lumbar flattening, a list, or scoliosis.  His range of motion included flexion to 43 degrees, extension to 20 degrees, bilateral lateral flexion to 20 degrees, and bilateral lateral rotation to 30 degrees.  There was pain with motion.  The joint function was not additionally limited by pain after repetitive use.  The joint function was not additionally noted to be limited by fatigue, weakness, a lack of endurance, or incoordination after repetitive use. There was no additional limitation in degrees for range of motion found following repetitive testing.  Degenerative changes of the sacroiliac joint and lumbar spine were seen with imaging.  The VA examiner diagnosed degenerative disc and joint disease of the lumbosacral spine with radicular symptoms to the bilateral lower extremities. 

In a January 2009 VA treatment record, the Veteran was assessed with back pain and was directed to continue following up with neurosurgery for his radicular symptoms, following an October 2008 placement of a thoracic spinal cord simulator.  In February 2008 he complained of pain and was diagnosed with lumbar spondylosis.  On a Magnetic Resonance Imaging (MRI) study conducted in December 2007, he was found to have mild degenerative changes of the lumbar spine without stenosis.  In a treatment record of November 2007, the Veteran complained of low back pain, and was found to have DJD of the facet joints.  In a separate November 2007 treatment record, he was noted to use a cane for ambulation due to problems in his right leg. His gait was stable and balanced.  He complained of low back pain but stated that he had some relief with a temporary spinal stimulator.  VA treatment records dated through March 2013 show continued complaints of low back pain with decreased range of motion.

X-rays in October 2007 revealed minimal dextroscoliosis of the thoracic spine, without evidence of compression fractures.  The x-rays also showed minimal osteophytes of the mid thoracic vertebral bodies.  On MRI in May 2007 he was diagnosed with mild lower lumbar spondylosis without spinal stenosis or significant neural foramina narrowing.  In January 2007 he complained of lower back pain radiating down his right leg with tingling and numbness.  On review of imaging studies in October 2006, the Veteran was found to have some lateral disk herniation at L4-L5 and L5-S1.  On MRI in September 2006 he was diagnosed with mild lower lumbar spondylosis without spinal stenosis or significant neural foramina narrowing.  In July 2006 he sought treatment for back pain and radiculopathy.  He was found to have an antalgic gait and walked with a cane.  He was diagnosed with lumbar disc disease. 

In a number of medical reports from Kenner Army Medical Center, including those dated in March 2008, February 2008, and January 2008, December 2006, and May 2006, no musculoskeletal abnormalities were noted.  In an October 2007 report from Kenner Army Medical Center, the examiner stated that no abnormalities of the lumbar/lumbosacral spine were found.  The Veteran reported chronic back pain in a September 2006 record from this facility.

In March 2013, the Board found that collectively, the medical evidence provided no basis for assignment of more than a 20 percent schedular rating.  There was no showing that the Veteran's lumbar spine disability was manifested by forward flexion of 30 degrees or less, or ankylosis.  Range of motion testing during the September 2009 VA examination revealed forward flexion to 43 degrees.  Ankylosis was not supported by the Veteran's range of motion on VA examination in September 2009, or by any evidence in the treatment notes of record.  As such, the Board found that the criteria for a schedular rating in excess of 20 percent were not met.  See 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine (2013).  The Board also found that the assigned 20 percent, schedular rating properly compensated the Veteran for the extent of any such loss during the period in question; there was no additional limitation in degrees for range of motion noted following repetitive testing.  Thus, there was no medical evidence that the Veteran's pain or incoordination was so disabling as to effectively result in flexion limited to 30 degrees or less, as required for assignment of the next higher rating under the General Rating Formula.  The Board also found that the Veteran did not have any separately ratable neurological manifestations for degenerative disc and joint disease of the lumbosacral spine for which he is not already service connected.  Finally, the Board found that there was no medical evidence that the Veteran's service-connected degenerative disc and joint disease of the lumbosacral spine would warrant a rating in excess of 20 percent on the basis of incapacitating episodes, Diagnostic Code 5243.

Therefore, at the outset, the Board notes that, in this case, the schedular criteria appear adequate to evaluate the Veteran's degenerative disc and joint disease of the lumbosacral spine and there is no specific argument to the contrary.  Under the analysis set forth in Thun, such a determination indicates that the threshold requirement of 38 C.F.R. § 3.321 is not met, and that any further discussion of that regulation is unnecessary.  

Here, however, the Joint Motion for Remand indicated that his degenerative disc and joint disease of the lumbosacral spine may have caused marked interference with employment (i.e., beyond that contemplated in the assigned rating(s)).  In the May 2013 SSOC, the AMC stated that "a review of all the evidence received did not disclose any unusual or exceptional circumstances, such as those involving marked interference with employment or frequent periods of hospitalization, so as to render the application of the regular schedular standards impractical and warrant consideration of an extra-schedular evaluation by the Director, Compensation and Pension Service."  After a careful review of the Veteran's claims file the Board agrees that the Veteran's degenerative disc and joint disease of the lumbosacral spine is not manifested by an exceptional or unusual disability picture that renders the rating schedule impractical.

At the September 2009 VA examination, he had no incapacitating episodes, no additional limitations by pain, fatigue, weakness, lack of endurance, or incoordination.  There was also no additional limitation in degrees for range of motion after repetitive testing.  He had no effects on his usual daily activities in regards to recreation, traveling, feeding, bathing, dressing, toileting, and grooming.  There was a moderate effect on chores, shopping, and exercise; he was prevented from sports.  It was noted that the Veteran was laid off as a heating and air conditioning mechanic and was told he would not be hired because he used a crutch; however, the Board finds that this is not indicative of a unusual picture of his disability.  Moreover, in November 2007 it was stated that while he used a cane his gait was stable and balanced.  

The Board finds that there simply is no persuasive evidence to support a finding that the Veteran's degenerative disc and joint disease of the lumbar spine, alone, has produced marked interference with employment at any state under consideration.  The Veteran's current 20 disability rating contemplates the Veteran's symptomatology including any limitations in his range of motion and any pain.  The Board further notes that that the evidence does not establish frequent treatment-much less, frequent hospitalization-for the Veteran's service-connected degenerative disc and joint disease of the lumbar spine.  There also is no showing that the disability has otherwise rendered the application of the regular schedular standards impractical.  In this regard, the Board points out that, even if the Veteran was presently working, and had to take time off or was afforded accommodations at work due to degenerative disc and joint disease of the lumbar spine, there is no evidence to suggest that his current disability ratings would not adequately compensate him for such time loss and accommodation.  

Most significantly, a comparison between the level of severity and symptomatology of the Veteran's disability with the established criteria shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  All of the types of symptoms are contemplated by the rating criteria.  In creating the rating criteria for evaluating the spine, VA "developed evaluation criteria that are meant to take pain and other symptoms into account."  68 Fed. Reg. 51454, 51455 (Aug. 27, 2003).  Additionally, sections 4.40 and 4.45 of the Rating Schedule provide that musculoskeletal system ratings contemplate functional loss and the factors of disability affecting the joints.  The evaluations are all encompassing in that they have specific requirements such as a range of motion measurement, yet are broad in that they provide for a level of impairment based on functional loss.

The Board notes that missing days of work is not a symptom, but a result of symptoms.  This forms the basis of the Rating Schedule.  "Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  38 C.F.R. § 4.1.  Thus, the schedular rating in and of itself is a reflection of occupational impairment that may manifest in missed days of work.  Significantly, the "Director of [Compensation and Pension] has been delegated the authority to draft the rating schedule, based 'as far as practicable, upon the average impairments of earning capacity resulting from such injuries in civil occupations.' . . . The Director of [Compensation and Pension]'s expertise is in determining the average earning capacity impairment due exclusively to the service-connected disability."  Anderson v. Shinseki, 22 Vet. App. 423, 431 (2009) (Schoelen, J. concurring).  Thus, any occupational impairment, such as missed days of work, is taken into account by the Rating Schedule developed by those with the expertise in determining such impairment.  Any effect on the Veteran's family life is contemplated in a similar manner.  Such effects are not "symptoms" set forth in any portion of the Rating Schedule, yet they are a result of the same symptoms that cause missed work, e.g., pain, painful motion, and limitation of motion.  Thus, it is a result contemplated by the rating criteria as it is based on the same symptomatology.

Accordingly, the Board finds that functional impairment due to degenerative disc and joint disease of the lumbosacral spine that is compounded by missing work and effects on family life that is considered in the current schedular rating criteria.  Therefore, the Board determines that the Veteran's complaints have been considered under the Rating Schedule.  In short, the rating criteria reasonably describe the Veteran's disability levels and symptomatology.  The Board, therefore, has determined that referral of this case for extra-schedular consideration pursuant to 38 C.F.R. § 3.321(b)(1) is not warranted.

Bilateral Hearing Loss

In March 2013, the Board denied the Veteran's claim for a schedular rating in excess of 10 percent for the service-connected bilateral hearing loss of the lumbosacral spine and in compliance with the August 2012 Joint Motion for Remand, the Board remanded the issue of a higher rating on an extra-schedular basis pursuant to 38 C.F.R. § 3.321(b)(1).   
 
In a July 2006 treatment record from Kenner Army Medical Center, the examiner indicated that no hearing loss was present.  On VA hearing aid evaluation in October 2007, the Veteran was found to have mild to severe bilateral hearing loss.  While his hearing impairment was assessed, the numerical findings necessary for application of 38 C.F.R. § 4.85, Diagnostic Code 6100 are not contained in the report.  Speech discrimination scores were reported as 100 percent in the right ear, and 80 percent in the left ear, but without average hearing threshold levels, the Board found that the information was insufficient for rating purposes.  

At the September 2009 VA examination pure tone threshold averages were 60 decibels (dB) in the right ear and 62.5 dB in the left ear.  Speech discrimination scores were 72 percent in the right ear and 76 percent in the left ear.  The examiner diagnosed the Veteran with moderately severe to severe sensorineural hearing loss of the right ear, and moderate to severe mixed hearing loss of the left ear.  His speech discrimination ability was characterized as moderately impaired in the right ear and mildly impaired in the left ear.  VA treatment records dated through March 2013 show continued complaints of hearing loss.

In March 2013, the Board found that based on the collective evidence and applying it to the rating schedule a rating in excess of 10 percent for bilateral hearing loss was not warranted.  See 38 C.F.R. § 4.85, Diagnostic Code 6100 (2013)  Therefore, at the outset, the Board notes that, in this case, the schedular criteria appear adequate to evaluate the Veteran's bilateral hearing loss and there is no specific argument to the contrary.  Under the analysis set forth in Thun, such a determination indicates that the threshold requirement of 38 C.F.R. § 3.321 is not met, and that any further discussion of that regulation is unnecessary.  

Here, however, the Joint Motion for Remand indicated that his bilateral hearing loss may cause marked interference with employment (i.e., beyond that contemplated in the assigned rating(s)).  In the May 2013 SSOC, the AMC stated that "a review of all the evidence received did not disclose any unusual or exceptional circumstances, such as those involving marked interference with employment or frequent periods of hospitalization, so as to render the application of the regular schedular standards impractical and warrant consideration of an extra-schedular evaluation by the Director, Compensation and Pension Service."  Similar to the back claim, after a careful review of the Veteran's claims file the Board agrees that the Veteran's bilateral hearing loss is not manifested by an exceptional or unusual disability picture.  

In order for the Veteran to be entitled to a higher rating based on a extra-schedular basis there needs to be evidence that the Veteran's bilateral hearing loss causes marked interference with employment, or frequent periods of hospitalization, rendering impractical the application of the regular rating schedule.  The evidence demonstrates that the Veteran's industrial capacity has been impaired, to some degree, as a result of his service-connected bilateral hearing loss, in that there would be difficulty hearing; at the September 2009 VA examination it was noted that his speech discrimination ability was moderately impaired in the right ear and mildly impaired in the left ear.  While the September 2009 VA audiologist stated that there was significant effects on his employment it was noted at the September 2009 VA spine examination that he was laid off as a heating and air conditioning mechanic and was told he would not be hired because he used a crutch.  Thus, the Board finds that there is no evidence that any symptomatology associated with the Veteran's bilateral hearing loss is not contemplated by the rating criteria. 

In sum, the Board finds that there simply is no persuasive evidence to support a finding that the Veteran's bilateral hearing loss, alone, has produced marked interference with employment at any state under consideration.  The Board further notes that that the evidence does not establish frequent treatment-much less, frequent hospitalization-for the Veteran's service-connected bilateral hearing loss.  There also is no showing that the disability has otherwise rendered the application of the regular schedular standards impractical.  In this regard, the Board points out that, even if the Veteran was presently working, and had to take time off or was afforded accommodations at work due to hearing loss, there is no evidence to suggest that his current disability ratings would not adequately compensate him for such time loss and accommodation.

Most significantly, a comparison between the level of severity and symptomatology of the Veteran's disability with the established criteria shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  All of the types of symptoms are contemplated by the rating criteria.  Other than "hearing difficulty," no specific symptoms have been set forth by the Veteran.  See Martinak v. Nicholson, 21 Vet. App. 447 (2007).  Effects such as hearing difficulty are taken into account by the rating criteria that expressly measure any such impairment.

Accordingly, the Board finds that functional impairment due to bilateral hearing loss that is compounded by missing work and effects on family life that is considered in the current schedular rating criteria.  Therefore, the Board determines that the Veteran's complaints have been considered under the Rating Schedule.  In short, the rating criteria reasonably describe the Veteran's disability levels and symptomatology.  The Board, therefore, has determined that referral of this case for extra-schedular consideration pursuant to 38 C.F.R. § 3.321(b)(1) is not warranted.

The Board notes that it is not necessary to defer adjudication of these extra-schedular issues while the TDIU claim is initially adjudicated at the RO level pursuant to the Board's March 2013 remand.  The Joint Motion references Brambley v. Principi, 17 Vet. App. 20 (2003).  In that case, the Court vacated the Board's decision as to the denial of extra-schedular ratings for lumbar and thoracic spine disabilities where the Board remanded the issue of entitlement to TDIU where the record was significantly incomplete in a number of relevant areas probative of the issue of employability.  Id. at 24.

The Veteran's present case is distinguishable from Brambley as he has two service-connected disabilities affecting wholly distinct systems (spine and ears) compared to the Veteran in Brambley who essentially had only one affected system.  Moreover, the development for the TDIU claim in Brambley was significant as it included requests for a VA vocational rehabilitation folder, records from the Social Security Administration and information from specific employers.  This type of significant development does not exist in the Veteran's case.  Thus, meaningful effect of Brambley does not apply to the Veteran's case.


ORDER

A rating in excess of 20 percent for degenerative disc and joint disease of the lumbosacral spine, on an extra-schedular basis pursuant to 38 C.F.R. § 3.321(b)(1), is denied.  

A rating in excess of 10 percent for bilateral hearing loss, on an extra-schedular basis pursuant to 38 C.F.R. § 3.321(b)(1), is denied.  



____________________________________________
RYAN T. KESSEL
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


